J-S08045-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF A.J., a Minor        :      IN THE SUPERIOR COURT OF
                                        :            PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
APPEAL OF: C.J., Birth Mother           :           No. 1546 WDA 2015

               Appeal from the Order September 11, 2015
           in the Court of Common Pleas of Allegheny County,
         Orphans' Court Division, No(s): CP-02-AP-0000098-2015

IN RE: ADOPTION OF T.J. a/k/a T.S.,     :      IN THE SUPERIOR COURT OF
a Minor                                 :            PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
APPEAL OF: C.J., Birth Mother           :           No. 1547 WDA 2015

           Appeal from the Order Entered September 11, 2015
            in the Court of Common Pleas of Allegheny County
              Civil Division at No(s): CP-02-AP-0000099-2015


BEFORE: STABILE, DUBOW and MUSMANNO, JJ.

MEMORANDUM BY MUSMANNO, J.:                   FILED FEBRUARY 19, 2016

     C.J. (“Mother”) appeals from the Orders granting the Petitions filed by

the Allegheny County Office of Children Youth and Families (“CYF”) to

involuntarily terminate her parental rights to her minor child, A.J., a

daughter born in July 2007, and T.J. a/k/a T.S., a daughter born in
J-S08045-16


December    2011   (collectively,   “Children”),   pursuant   to    23   Pa.C.S.A.

§ 2511(a), (2), (5), (8) and (b).1 We affirm.

      The trial court aptly summarized the factual and procedural history of

this case, which we adopt for the purpose of this appeal.          See Trial Court

Opinion, 10/15/15, at 1-4.

      Relevantly, in April 2013, CYF received a report from Children’s

maternal grandmother (“Grandmother”) that Mother had left Children in her

care and did not return at the agreed time.        Mother also did not provide

Grandmother with supplies to care for Children.2 Children were adjudicated

dependent in May 2013.

      Within the following month, Family Service Plan (“FSP”) goals were

developed for Mother.    Mother was incarcerated from July 2013 to August

2013, after violating a protection from abuse order that Grandmother had

obtained against her. Mother missed several drug screens and was unable

to provide evidence of mental health treatment.

      In June 2015, CYF filed an Involuntary Termination of Parental Rights

(“ITPR”) Petitions against Mother under 23 Pa.C.S.A. § 2511(a)(2), (5), (8)

and (b).

1
  CYS included F.E., biological father of A.J., in its Petition for involuntary
termination of parental rights. F.E. was deceased at the time CYS filed its
Petition. CYS also included S.J. and any unknown father of T.J. in its Petition
for involuntary termination of parental rights. S.J. and any unknown father
did not file an appeal.
2
  Children has been in the care of Grandmother since April 24, 2013,
pursuant to a court order.


                                    -2-
J-S08045-16


        The trial court conducted a hearing on the Petitions on September 11,

2015.     After hearing the evidence, the trial court terminated Mother’s

parental rights to Children under 23 Pa.C.S.A. § 2511(a)(2), (5), (8) and

(b).    Mother filed a timely Notice of Appeal and a Pennsylvania Rule of

Appellate Procedure 1925(b) Concise Statement.

        On appeal, Mother raises the following question for our review: “Did

the trial court abuse its discretion and/or err as a matter of law in concluding

the CYF met its burden of proving that termination of [] Mother’s parental

rights would best serve the needs and welfare of [Children,] pursuant to 23

Pa.C.[S.]A. § 2511(b)[,] by clear and convincing evidence[?]” Mother’s Brief

at 6.

        We review an appeal from the termination of parental rights in

accordance with the following standard:

        In an appeal from an order terminating parental rights, our
        scope of review is comprehensive: we consider all the evidence
        presented as well as the trial court’s factual findings and legal
        conclusions. However, our standard of review is narrow: we will
        reverse the trial court’s order only if we conclude that the trial
        court abused its discretion, made an error of law, or lacked
        competent evidence to support its findings. The trial judge’s
        decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

        Termination of parental rights is controlled by section 2511 of the

Adoption Act. See 23 Pa.C.S.A. § 2511. The burden is upon the petitioner

“to prove by clear and convincing evidence that its asserted grounds for

seeking the termination of parental rights are valid.” In re R.N.J., 985 A.2d


                                   -3-
J-S08045-16


273, 276 (Pa. Super. 2009). “[C]lear and convincing evidence is defined as

testimony that is so clear, direct, weighty and convincing as to enable the

trier of fact to come to a clear conviction, without hesitance, of the truth of

the precise facts in issue.”    Id. (citation and quotation marks omitted).

Further, the “trial court is free to believe all, part, or none of the evidence

presented and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.”   In re M.G., 855 A.2d 68, 73-74 (Pa.

Super. 2004). If the competent evidence supports the trial court’s findings,

“we will affirm even if the record could also support the opposite result.” In

re Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      Satisfaction of any one subsection of Section 2511(a), along with

consideration of Section 2511(b), is sufficient for the involuntary termination

of parental rights. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en

banc). In this case, Mother concedes that CYF met its burden pursuant to

Section 2511(a)(2), (5) and (8), and only challenges the trial court’s

determination as to Section 2511(b), which states the following:

      § 2511. Grounds for involuntary termination.

                                      ***

      (b) Other considerations.—The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not


                                  -4-
J-S08045-16


      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(b).

      Mother contends that the trial court erred in granting the ITPR Petition

because CYF did not satisfy by clear and convincing evidence that the

termination of her parental rights would serve Children’s needs and welfare.

Mother’s Brief at 12, 14. Mother claims that she was not provided services

to help her achieve her FSP goals. Id. at 14. Mother further claims that she

maintains a relationship with Children through consistent visits. Id. at 14,

15, 17.   Mother argues that a permanency goal of subsidized permanent

legal custodianship would allow her to maintain a relationship with Children,

while also giving her time to prepare herself to care for Children later. Id.

at 15-16, 19-20. Additionally, Mother asserts that there is no evidence to

establish that her mental health would negatively affect her relationship with

Children. Id. at 18.

      The trial court set forth the relevant law regarding Section 2511(b),

and determined that it was in Children’s best interest to terminate Mother’s

parental rights.   See Trial Court Opinion, 10/15/15, at 4-7.         Upon our

review, the trial court appropriately applied Section 2511(b) to this case,

and we adopt its Opinion for the purpose of this appeal. See id.

      Accordingly, the trial court did not err in granting the ITPR Petitions.

      Orders affirmed.



                                  -5-
J-S08045-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 2/19/2016




                          -6-